Citation Nr: 1634765	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  11-21 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a lower extremity neurologic disability, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from June 1963 to July 1967 and from February 1968 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for a low back disability and a lower extremity neurologic disability.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in June 2016.  A copy of the hearing transcript is of record.

The issues of entitlement to service connection for a left wrist condition and service connection for upper extremity radiculopathy secondary to a cervical spine condition have been raised by the record in a June 2016 claim form, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

1.  A low back disability is not etiologically related to service.

2.  A lower extremity neurologic disability is not etiologically related to service, and is not proximately due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a lower extremity neurologic disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

With respect to his low back disability, private records dated July 2007 include MRI findings of a large right-sided L5-S1 disc extrusion, with minimal bulge at L4-L5.  He was diagnosed with L5-S1 herniated nucleus pulposus.  He subsequently underwent surgery, and a March 2009 VA examination included diagnoses of lumbar spine status post micro disc surgery and degenerative disc disease.  Therefore, element (1) of service connection has been met.

With respect to element (2), an in-service incurrence, the Veteran was diagnosed and treated for low back strain in April 1974.  Earlier records from September 1966 and December 1966 also reflect diagnoses of back strain in the thoracic spine or upper back area.  Therefore, element (2) has also been satisfied.

With respect to element (3), a link between the current condition and service, the Veteran underwent a VA examination in March 2009.  The examiner noted that the first documented treatment for a low back condition after service was in October 2001, when an MRI noted a small left-sided L5-S1 herniated nucleus pulposus.  However, the Veteran's September 1983 separation exam was normal and indicated the absence of any recurrent or chronic low back pain, and there was no record of any treatment for back pain between 1983 and 2001.  Additional records from February 2004 noted only a one-month history of low back pain dating back to a motor vehicle accident.  The examiner concluded that the current condition was less likely than not related to service, based on the lack of chronicity and care since the acute lumbar strain in service, which apparently resolved.

There is no competent medical opinion to refute the examiner's conclusion, or to otherwise attribute the Veteran's current low back condition to service.  The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of his herniated nucleus pulposus or degenerative disc disease falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Notably, the Veteran has been diagnosed with degenerative disc disease, i.e., arthritis, of the lumbar spine.  Arthritis is among those conditions listed as "chronic" under 38 C.F.R. § 3.309.  For such conditions, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed than the above three-part test.  Walker v. Shinseki, 708 F.3d 1331, 1338   (Fed. Cir. 2012). 

Specifically, when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  If the evidence is not sufficient to establish that the disease was chronic at the time of service, then a continuity of symptoms after service must be shown, which is a distinct and lesser evidentiary burden than the nexus element of the above three-part test.  See id.; Walker, 708 F.3d at 1338.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Id. at 1338-39.

In this case, the evidence is not sufficient to establish that the chronic condition, arthritis, was present during service, as there are no x-ray findings or other diagnoses of the condition noted in the Veteran's service treatment records.  

During his March 2009 VA examination, and again during his June 2016 hearing, the Veteran reported that he had experienced continuous back pain since his April 1974 low back strain in service.  However, service treatment records are negative for any complaints, treatment, or diagnoses related to the low back between April 1974 and the Veteran's discharge in December 1983.  His September 1983 separation examination was normal, and he denied any recurrent low back pain on the accompanying medical history report.

Significantly, the Veteran was treated for other conditions, including orthopedic conditions of the left knee and neck, during this period.  His September 1983 separation examination specifically recorded a prior history of a left knee condition (lateral meniscus surgery) and a neck condition (torticollis).  Several years after service, during a March 1989 VA examination, he reported experiencing continuous neck and knee symptomatology since service.  In other words, both during and after service, the Veteran appeared to be reporting all of his health-related issues, particularly orthopedic issues, but did not mention a low back problem after April 1974.  This strongly suggests that low back symptomatology was not present.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

In contrast to his neck and knee, which were noted at separation and a few years after separation, there is a 27 year gap between the April 1974 report of low back strain and the first post-service documentation of a low back condition.  Viewing the totality of the record, the Board finds that the overall weight of the evidence is against a finding that the Veteran had continuous low back symptoms since his April 1974 injury or his discharge from service.

With respect to his lower extremity neurologic condition, the evidence does not reflect, nor has the Veteran asserted, that this condition had its onset during service or is otherwise attributable to service.  See March 2009 VA Examination; June 2016 Hearing Transcript at 16.  Rather, he contends that it is secondary to his low back disability.

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  In this case, however, service connection has not been established for the low back disability, and therefore service connection for a lower extremity neurologic disability cannot be established on a secondary basis.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a February 2009 letter prior to the initial adjudication of his claims.  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.


ORDER

Service connection for a low back disability is denied.

Service connection for a lower extremity neurologic disability is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


